                Case 19-19003
 Fill in this information                 Doc
                          to identify the case:                  Filed 09/09/19                     Entered 09/09/19 21:41:21               Desc Main
                                                                     Document                       Page 1 of 3
 Debtor 1                  Tracey Brooks Holloway
                           aka Tracey Leslie Brooks

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:              Northern   District of              Illinois
                                                                                          (State)
 Case number                                      19-19003



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                                 12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                 U.S. Bank National Association                                     Court claim no. (if known):              16-1

Last four digits of any number you use to
identify the debtor's account:                                                  9593

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                             .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                              Dates incurred                                    Amount
 1.          Late charges                                                                                                                       (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                                   (2)
 3.          Attorney fees                                                                                                                      (3)
 4.          Filing fees and court costs                                                                                                        (4)
 5.          Bankruptcy/Proof of claim fees                                    Proof of Claim                                  08/30/2019       (5)        $200.00
 6.          Appraisal/Broker's price opinion fees                                                                                              (6)
 7.          Property inspection fees                                                                                                           (7)
 8.          Tax advances (non-escrow)                                                                                                          (8)
 9.          Insurance advances (non-escrow)                                                                                                    (9)
 10.         Property preservation. Specify:                                                                                                   (10)
 11.         Other. Specify:                                                                                                                   (11)
 12.         Other. Specify:                                                                                                                   (12)
 13.         Other. Specify:                                                                                                                   (13)
 14.         Other. Specify:                                                                                                                   (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                             (15)        $200.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                                              3216-N-3407
                                                                                                                                                      NFC_122018_001
              Case 19-19003                    Doc          Filed 09/09/19      Entered 09/09/19 21:41:21                  Desc Main
                                                                Document        Page 2 of 3
Debtor 1                               Tracey Brooks Holloway                          Case Number (if known)                19-19003
                        First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Mukta Suri
Signature                                                                           Date    09/06/2019


Print            Mukta Suri                                                         Title   Authorized Agent for U.S. Bank National Association
                  First Name          Middle Name            Last Name



Company          Bonial & Associates, P.C.


Address          14841 Dallas Parkway, Suite 425
                 Number              Street

                 Dallas, Texas 75254
                 City                State                  ZIP Code



Contact phone            (972) 643-6600                        Email     POCInquiries@BonialPC.com




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                         3216-N-3407
                                                                                                                                         NFC_122018_001
    Case 19-19003           Doc      Filed 09/09/19        Entered 09/09/19 21:41:21              Desc Main
                                         Document          Page 3 of 3


CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before September 10, 2019 via electronic notice unless otherwise stated.

Debtor              Via U.S. Mail
Tracey Brooks Holloway
1415 N Dearborn
Unit 16A
Chicago, IL 60610


Debtors' Attorney
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Chapter 13 Trustee
Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604


                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




NOTICE OF FEES AND COSTS - CERTIFICATE OF SERVICE                                                        3216-N-3407
                                                                                                      NFC_COSDflt_01
